
	
		II
		110th CONGRESS
		2d Session
		H. R. 6627
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 18
			 (legislative day, September 17), 2008
			Received
		
		AN ACT
		To authorize the Board of Regents of the
		  Smithsonian Institution to carry out certain construction projects, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Smithsonian Institution Facilities
			 Authorization Act of 2008.
		2.Laboratory and support
			 space, Edgewater, Maryland
			(a)Authority To
			 design and constructThe
			 Board of Regents of the Smithsonian Institution is authorized to design and
			 construct laboratory and support space to accommodate the Mathias Laboratory at
			 the Smithsonian Environmental Research Center in Edgewater, Maryland.
			(b)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section a total of $41,000,000
			 for fiscal years 2009 through 2011. Such sums shall remain available until
			 expended.
			3.Laboratory space,
			 Gamboa, Panama
			(a)Authority To
			 constructThe Board of
			 Regents of the Smithsonian Institution is authorized to construct laboratory
			 space to accommodate the terrestrial research program of the Smithsonian
			 tropical research institute in Gamboa, Panama.
			(b)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section a total of $14,000,000
			 for fiscal years 2009 and 2010. Such sums shall remain available until
			 expended.
			
	
		
			Passed the House of
			 Representatives September 17, 2008.
			Lorraine C. Miller,
			Clerk.
		
	
